Citation Nr: 0333011	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a post-
operative scar on the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1979 until 
January 1981.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO)-
which granted service connection for a post-operative scar on 
the left shoulder and assigned an initial noncompensable 
(i.e., 0 percent) evaluation.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Earlier, in July 1998, the veteran also had filed a notice of 
disagreement (NOD) to initiate an appeal of a June 1998 
rating decision confirming and continuing the 20 percent 
rating for his left shoulder disability.  No statement of the 
case (SOC) was issued in response to that NOD, however.  

A subsequent, December 1998, rating decision granted a 
separate 10 percent rating for degenerative joint disease 
(DJD) of the left shoulder-apart from the other 
post-operative residuals following the surgical repair of 
recurrent dislocations.  

The veteran appealed a May 1999 rating decision denying 
service connection for a right elbow disorder, claimed as 
secondary to his service-connected left shoulder disability, 
by filing an NOD in May 1999.  An SOC was issued in August 
1999 and he perfected his appeal of this claim in September 
1999 by filing a substantive appeal (VA Form 9).  38 C.F.R. 
§ 20.200.  A hearing later was scheduled for September 2001, 
but it was cancelled.  

A November 1999 rating decision granted a temporary total 
rating of 100 percent for the left shoulder disability under 
38 C.F.R. § 4.30 ("paragraph 30").  That was to compensate 
the veteran for a period of convalescence.  His left shoulder 
disability also was reclassified as post-operative residuals 
of a total left shoulder arthroplasty.  The RO discontinued 
the separate 10 percent rating for the DJD in his left 
shoulder.  He was notified of that decision in an RO letter 
dated November 29, 1999.  

The veteran filed an NOD on December 13, 2000, in an attempt 
to initial an appeal of that November 1999 rating decision.  
But the RO notified him by letter later that month that his 
NOD was untimely inasmuch as it was not received within one 
year of the November 29, 1999, notification letter.  
Nevertheless, in March 2001 another letter was received from 
the veteran in which he again made reference to the 
November 1999 rating decision.  

A July 2001 decision increased the 20 percent schedular 
rating for the 
post-operative residuals of the total left shoulder 
arthroplasty to 50 percent.  Thereafter, in September 2001, 
the veteran submitted a statement in support of claim (VA 
Form 21-4138) withdrawing all issues that had been developed 
for appellate consideration and all pending claims other than 
for service connection for a scar on his left shoulder.  
Consequently, service connection since having been granted 
for the scar, the only issue currently before the Board is 
whether he is entitled to a higher initial rating for it.


REMAND

The rating criteria used to determine the severity of the 
residual scar at issue were revised effective August 30, 
2002, during the pendency of this appeal and after issuance 
of the March 2002 SOC.  So there is a possibility that the 
new criteria are more favorable than the old criteria and, if 
so, the veteran is entitled to have his claim considered 
under the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Note, however, that the new criteria only can be 
applied as of the effective date of the change, unless 
otherwise indicated.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).



The new criteria set forth eight characteristics of 
disfigurement due to scars.  But unfortunately, at present, 
there simply is insufficient medical evidence of record to 
determine whether the veteran has disfigurement to an extent 
contemplated by any of the criteria for a higher (i.e., 
compensable) rating.  So a VA dermatology examination is 
needed to properly rate his residual scar.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

As well, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law on November 9, 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing VA regulations were published 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and implementing regulations were already in effect 
when the veteran filed his claim, but no steps were taken by 
the RO to notify him of this new law.  Moreover, 38 C.F.R. § 
3.159(b)(1) (2003) recently was invalidated by the 
United Sates Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  The offending language in the regulation 
suggested that an appellant must respond to a VCAA notice 
within 30 days.  But the provision of the VCAA codified at 38 
U.S.C.A. § 5301(a) requires that the appellant be provided a 
year to respond.  As the veteran in this case has not been 
given proper notice and sufficient time to respond, the case 
must be remanded for this reason as well.

The RO also needs to obtain the veteran's VA outpatient 
treatment records since September 2001, as this evidence also 
may give some indication of the severity of his post-
operative scar.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.

2.  The RO should obtain all VAOPT 
records of treatment or evaluation of the 
veteran since September 2001.  When 
obtained, these records should be 
associated with the claims file.

3.  Schedule the veteran for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected scar.  The claims 
folder must made available to and 
reviewed by the examiner.  To properly 
rate the scar, the examiner must note the 
size, location, and other relevant 
characteristics of it.  This includes 
setting forth findings as to the eight 
characteristics of disfigurement and 
indicating whether the scarring is deep 
or superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to the scarring 
should be identified, too.  The examiner 
should indicate, as well, the extent of 
bodily involvement, i.e., the percentage 
of total body surface area involved and 
the type and duration of treatment 
afforded the veteran.  Color photographs 
depicting the scarring should be taken 
and associated with the examination 
report.  The rationale for all diagnoses 
and opinions expressed must also be 
provided.

4.  Review the claims folder and ensure 
that all of the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal remains 
denied, send the veteran and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the appeal to the Board.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


